NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 18, 2022 *
                               Decided February 22, 2022

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 21-2185

DELORES PORTER,                                    Appeal from the United States District Court
    Plaintiff-Appellant,                           for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          No. 19-cv-3053

                                                   Mary M. Rowland,
KILOLO KIJAKAZI, Acting                            Judge.
Commissioner of Social Security,
     Defendant-Appellee.
                                        ORDER

      Delores Porter was fired by the Social Security Administration for poor
performance in a training program. She then sued the agency for discrimination based
on age, race, color, and sex; for a hostile work environment under Title VII of the Civil


       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2185                                                                       Page 2

Rights Act of 1964, 42 U.S.C. § 2000e-16; and for misuse of her personal information in
violation of the Privacy Act of 1974. 5 U.S.C. § 552a. The district court granted summary
judgment to the agency on all claims. We affirm.

       Porter, who is African-American and over 40 years old, was fired seven months
into a probationary period of employment as a benefit authorizer with the agency. She
was one of a dozen probationary employees in her training course, which included
classroom instruction, practice drills, case simulations, and testing with regard to
accuracy in coding benefits transactions (e.g., payment adjustments, multiple
entitlements, and changes to beneficiary records). To pass the course, trainees had to
complete eight case simulations per day with at least 80% technical accuracy.

       Throughout the course, instructors and supervisors expressed concerns to Porter
about her mastery of the material. This feedback was reviewed at periodic “performance
discussions” designed to track Porter’s progress. At her fifth discussion, Porter’s
supervisor told Porter that she had a failing test average (69.4%), that she was completing
only one-fifth of a case simulation per day, and that she was unable to code benefits
transactions. Porter’s supervisor summed up her concerns in a written report, and four
days later Porter was fired based on her probationary status and her “inability to learn
the technical skills” of the benefit-authorizer position. Security guards then escorted her
out of the office—a humiliating episode that Porter attributes to her supervisor.

      One more issue upset Porter. She came to believe that her supervisor had
improperly accessed her personal information (e.g., birth date, social security number,
and military history). Porter maintained that her supervisor obtained this information
from documents that the agency’s human-resources department had sent to the
United States Army for the purpose of calculating Porter’s service-computation date.

      Porter then brought this suit asserting claims of discrimination and hostile work
environment under Title VII, and violations under the Privacy Act.

       In a thorough written memorandum opinion and order, the district court
ultimately granted the agency’s motion for summary judgment on all of Porter’s claims.
Regarding Porter’s discrimination claims, the court concluded that she failed to assert a
prima facie case under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), because
none of her proposed comparators who completed the training course was similarly
situated. The court highlighted Porter’s poor performance in tests (she and the other
employee dismissed for poor performance were the only employees to have average
No. 21-2185                                                                       Page 3

test scores below 70%), as well as in case simulations, and instructor feedback. In
addition, the court analyzed the evidence as a whole, in accordance with our decision in
Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016), and concluded that no
reasonable factfinder could find that the agency fired Porter because of a “proscribed
factor.” As for Porter’s hostile-work-environment claim, the court explained that no
reasonable jury could find that the negative comments she received in her performance
reviews amounted to severe or pervasive harassment. Finally, with regard to her claim
under the Privacy Act, the court found no evidence to infer that her supervisor accessed
personal information she was not allowed to receive, let alone treated her differently
during training because of it.

       Porter generally contests the district court’s order, urging that her claims should
move forward. But she barely develops any challenge to the court’s ruling. See FED. R.
APP. P. 28(a)(8)(A) (the argument must contain “appellant's contentions and the reasons
for them, with citations to the authorities and parts of the record on which the appellant
relies”); Jeffers v. Comm'r of Internal Revenue, 992 F.3d 649, 653 (7th Cir. 2021). We have
reviewed the record and AFFIRM for substantially the reasons stated by the district court.